Citation Nr: 9930529	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased rating for a postoperative 
right knee disability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for low 
back disability.

4.  Entitlement to an increased (compensable) rating for left 
(minor) shoulder disability.

5.  Entitlement to an increased (compensable) rating for 
residuals of a head injury.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability with tympanic membrane 
perforations.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 31, 1996.  The Department of Veterans Affairs (VA) 
Regional Office in Honolulu, Hawaii (the RO) denied service 
connection for left knee disability in March 1997.  The RO 
granted service connection for several disabilities, all of 
which were rated as noncompensably disabling.  The RO also 
denied a 10 percent rating pursuant to 38 C.F.R. § 3.324 
(1998) based on multiple noncompensable service-connected 
disabilities in March 1997.  The veteran duly appealed to the 
Board of Veterans' Appeals (the Board).

In February 1999, the RO increased the veteran's disability 
rating for his service-connected right knee disability from 
noncompensably disabling to 10 percent disabling, effective 
from September 1, 1996 .  As indicated in the February 1999 
Supplemental Statement of the Case, the 38 C.F.R. § 3.324 
issue has been rendered moot by the assignment of a 
compensable disability rating for a service-connected 
disability.  

As to the right knee disability claim, the appeal continues, 
because the RO did not grant the highest rating possible, and 
the veteran has not expressed satisfaction with the 10 
percent rating or withdrawn his appeal of the issue.  AB v. 
Brown, 6 Vet. App. 35 (1993).


The veteran failed to report for a personal hearing which was 
scheduled before a traveling member of the Board at the RO in 
Honolulu, Hawaii in June 1999.  The veteran evidently 
contacted the RO and requested that the hearing be 
rescheduled.  It also appears that the veteran requested that 
a Board member travel to another island to conduct the 
hearing or, in the alternative, that the veteran's travel 
expenses be funded by VA.  It was determined by the presiding 
Board member that the veteran had not presented good cause 
for failing to report for the hearing.  See 38 C.F.R. 
§§ 20.704, 20.706.

The Board notes that hearings are conducted by the Board 
during prescheduled visits to specified VA facilities and 
that VA may not assume any expense for an appellant attending 
a hearing.  38 C.F.R. §§ 20.705, 20.712.  Because the veteran 
failed to appear without good cause at a personal hearing, 
this case is being processed as if the hearing request was 
withdrawn.  38 C.F.R. § 20.704 (1998).  

Based on some of the veteran's contentions, the veteran may 
be seeking extraschedular ratings for some of the 
disabilities schedular rating determinations are currently on 
appeal.  The Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  Bagwell stands for the proposition that the 
Board may deny extraschedular ratings, provided that adequate 
reasons and bases are articulated.  See also VAOGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issues and 
followed appropriate appellate procedure).  Bagwell left 
intact, however, a prior Court holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (1998).  In the instant case, 
while the RO has provided the veteran with the provisions of 
38 C.F.R. § 3.321(b)(1), it has not addressed whether 
referral for extraschedular evaluations may be in order.  
Consequently, the Board refers these matters to the RO for 
initial consideration. 

The Board notes that at the time of a June 1998 VA fee-basis 
neurology examination, the veteran reported having noticed 
memory problems since serving in Desert Storm in 1992.  If 
the veteran wishes to seek service connection for disability 
due to such service, see 38 U.S.C.A. § 1117, he should 
contact the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran has a current left knee disability, or that 
any claimed left knee disability is related to service.  

2.  The veteran has had a partial right medial meniscectomy 
and appears to have a torn right lateral meniscus, as well as 
pain and effusion into the joint, all associated therewith.

3.  The veteran has slight limitation of motion of his lumbar 
spine.  There are no clinical findings such as muscle spasm, 
weakness, atrophy, impairment of gait, and the like 
reflective of significant debility due to pain associated 
with the veteran's service-connected low back disability.

4.  The veteran is able to lift his left arm well beyond the 
shoulder level.  While he has some limitation of motion of 
his left shoulder, there is no X-ray evidence of arthritis.  
There are no clinical findings such as muscle spasm, 
weakness, atrophy, positive impingement or apprehension 
signs, or the like, indicative of functional impairment due 
to pain.  

5.  The veteran has a small (two centimeter), round, firm 
swelling on the parieto-occipital aspect of his head, in its 
midline.  It is not moderate and disfiguring.  It is not 
tender and painful on objective demonstration.  

6.  Medical evidence does not indicate that there are any 
other residuals of the veteran's head injury aside from a 
bump on his head.

7.  The veteran's right ear hearing loss equates with level 
II hearing loss under 38 C.F.R. § 4.87, Table I (1998), and 
his left ear hearing loss equates with level III hearing loss 
thereunder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The schedular criteria for a 20 percent rating for a 
postoperative right knee disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1998).

3.  The schedular criteria for a 10 percent disability rating 
for low back disability have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

4.  The schedular criteria for an increased (compensable) 
rating for left (minor) shoulder disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1998).

5.  The schedular criteria for an increased (compensable) 
rating for residual swelling from a head injury have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).  

6.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability with tympanic membrane 
perforations have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left knee disability 
and increased ratings for the other disabilities at issue.  
In the interest of clarity, the factual background and laws 
and regulations pertinent to the service connection claim 
will first be set forth, followed by analysis of that claim.  
The same or similar formats will then be used for the other 
claims.

Entitlement to service connection for low back disability

Factual background

In the veteran's VA Form 21-526, Veterans Application for 
Compensation or Pension, he mentions receiving treatment for 
torn left knee cartilage in service in 1977.  

The veteran's service medical records do not mention left 
knee treatment.  On service discharge examination in July 
1996, the veteran reported injuring his left knee in 1977.  
Clinically, the left knee had a full range of motion and no 
crepitus, and it was stable.  

On VA examination in October 1996, the veteran reported 
developing left knee pain in 1980 after running.  His current 
complaints were of knee pain after running.  After clinical 
examination and X-rays, which were negative, the diagnosis 
was history of left knee pain.

In March 1997, the veteran stated that he injured his left 
knee in service and that he currently had left knee 
disability.  In September 1997, the veteran indicated that he 
has left knee disability, and that it continues to get worse.  

On VA fee-basis orthopedic examination in June 1998, the 
veteran reported a left knee injury in basic training in 
1975, and having no major left knee complaints currently.  
After clinical examination and review of the October 1996 VA 
X-rays, the diagnosis was history of left knee strain.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be present: (1) a current disability; (2) 
evidence of in-service incurrence; and (3) medical nexus 
evidence linking (1) and (2).  See Caluza, supra.

In this case, the second prong of the Caluza well 
groundedness test is met, as the veteran is competent to 
indicate that he injured his left knee in service and had 
symptoms at that time, and he has done so in his service 
discharge examination report and subsequently.  

The first prong of Caluza, the presence of a current 
disability, is not met, however.  The service discharge 
examination did not diagnose one, and neither did the October 
1996 VA examination or the June 1998 VA fee-basis examination 
which were conducted.

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability.  This can 
only be established by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Assuming, arguendo, that there were competent medical 
evidence of current left knee disability, there is no 
competent medical evidence of record that there is a nexus 
between any such current left knee disability and any 
incident of service origin.  Medical evidence is necessary to 
satisfy the third prong of Caluza also.  There is no such 
medical evidence here.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duties to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has specifically referenced other known and existing 
evidence which is not of record and which would support the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board finds that VA is not on notice of any known 
and existing evidence which would render the veteran's claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded, namely, competent medical evidence which 
shows that the veteran has a current left knee disability and 
that it is related to service.  The benefit of the doubt 
doctrine does not apply, as the claim is not well grounded.  
38 U.S.C.A. § 5107; Gilbert.

Increased ratings - general considerations

The veteran's claims for increased ratings will be discussed 
next.  In the interest of clarity, the Board will set forth 
general increased rating law.  Thereafter, the Board will 
discuss each claim separately, by setting forth the factual 
background, specific rating criteria, and analysis.

Well grounded claims for increased ratings are present where 
it alleged that service-connected disabilities are worse.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In Fenderson  v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Given the well groundedness of the claims, the Board must 
determine whether VA has met its duty to assist the veteran 
with these claims.  The Board concludes that all relevant 
facts have been properly developed with respect to the 
disabilities at issue, and no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to an increased rating for a postoperative right 
knee disability

Factual background

The veteran received right knee treatment on several 
occasions during service.  A private MRI during service in 
1991 revealed a right knee medial meniscus posterior horn 
tear and mucoid degenerative change within the lateral 
meniscus.  The veteran underwent right knee arthroscopic 
surgery in July 1996.  Later that month, at the time of his 
service discharge examination, it was noted that the surgery 
had involved a partial meniscectomy.  Clinically on service 
discharge examination, there was decreased right knee range 
of motion due to pain, and effusion.

On VA general medical examination in October 1996, the 
veteran reported that since his right knee surgery in July 
1996, he is unable to surf or go downhill skiing.  He stated 
that pain would occur in the knee after long distance walking 
or carrying a load, and that the knee did not give way.  
Clinically, there was no effusion in the right knee joint, 
and no tenderness.  Flexion was to 134 degrees, and extension 
was to zero degrees.  McMurray was negative.  The diagnosis 
was status post right knee meniscectomy.

In a March 1997 statement, after service connection was 
granted and a noncompensable rating was assigned, the veteran 
stated that his right knee disability is "terribly" 
disabling.  He stated that he could not be employed in any 
type of job which required much physical activity, could not 
squat for fear that the knee would pop out, and could not 
kneel down in a normal way.  He could not carry any heavy 
objects because of the injury.  He could not run or walk 
extended distances without the knee aching and swelling.  
Beyond employment, he was not able to do numerous leisure 
activities which he formerly greatly enjoyed, such as tennis, 
backpacking, skiing, surfing, and other physical sports, and 
he could not partake in family activities and play with his 
children as he had before the accident.  In another March 
1997 statement, the veteran indicated that his right knee was 
weak.

On VA fee-basis orthopedic examination in June 1998, the 
veteran reported that since his partial meniscectomy in 
service, he had continued to have problems with his right 
knee.  Following the operation, his pain and swelling 
increased and he continued to have difficulty with the right 
knee.  He stated that if he ran for more than a mile, he had 
pain and swelling for several days, and that he could walk 
for 1/2 to one mile before having pain.  When squatting, he 
was unable to put his full weight on his knee.  He also would 
have swelling in the back of his knee intermittently.  He was 
on no particular medication, but if his knee would become 
very sore, he would take 8-10 aspirins in a day.  He reported 
that he could have night pain if he was very active during 
the day.  He stated that the knee greatly interfered with his 
activities of daily living.  

Clinically, the veteran's gait was normal and he was able to 
walk on heels and toes.  He had difficulty performing a 
squat, putting most of his weight on his left leg.  There 
were small right knee arthroscopic portal scars.  Right knee 
range of motion was from zero to 140 degrees.  There was no 
laxity.  He had tenderness in the posterolateral joint line 
and no effusion.  There was fullness in the popliteal area.  
Thigh circumferences four inches above the knee caps were 18 
1/2 inches bilaterally.  Calf circumferences three inches 
below the knee caps were 16 inches bilaterally.  Motor 
examination was intact in the lower extremities.  Muscles 
tested included the quadriceps, hamstrings, and hip abductors 
and adductors.  The impression was status post right knee 
medial meniscectomy, currently with symptoms of internal 
derangement and history of popliteal cyst.  

The orthopedist's post-impression discussion noted the 
veteran's history and complaints, and that the examination 
was consistent with internal derangement of the right knee, 
with possibly another meniscal tear on the lateral side.  

Relevant law and regulations

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

The RO has rated the veteran's service-connected 
postoperative right knee disability under Diagnostic Code 
5260, limitation of flexion of leg, stating that the 
disability at issue did not have its own rating code.  See 
the March 1997 RO rating decision.  That Diagnostic Code 
indicates as follows:

Leg flexion limited to 60 degrees warrants a noncompensable 
rating.  Leg flexion limited to 45 degrees warrants a 10 
percent rating.  Leg flexion limited to 30 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998). 

Analysis

The Board notes that the RO has rated the veteran's 
postoperative right knee disability under Diagnostic Code 
5260.  He does not meet or nearly approximate the planar 
limitation of motion requirements of that Diagnostic Code for 
a 10 percent rating, as the October 1996 and June 1998 
examination reports show leg flexion of 134 and 140 degrees.  
This evidence show that he is capable of flexing his right 
leg well beyond 45 degrees.  This evidence further shows that 
he does not have leg flexion limited to 30 degrees, moreover, 
so a 20 percent rating pursuant to Diagnostic Code 5262 is 
not warranted.

While the RO has rated the veteran's disability under 
Diagnostic Code 5260, other Diagnostic Codes may be 
considered.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  However, any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board may 
consider which Diagnostic Code or Codes are most appropriate 
for application and provide an explanation for its decision.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414

A dislocated semilunar cartilage (meniscus) with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5258 (1998).  

38 C.F.R. § 4.21 states that in view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.

In this case, the Board concludes that Diagnostic Code 5258 
is the most appropriate.  The veteran had removal of part of 
his right medial meniscus in service, and furthermore, he 
also had at that time MRI evidence of mucoid degenerative 
change within the lateral meniscus.  The meniscus is the 
semilunar cartilage spoken of in Diagnostic Code 5258.  The 
recent VA fee-basis examination report stated that the 
examination was consistent with internal derangement of the 
right knee, namely, possible meniscal tear on the lateral 
side.

A torn meniscus is analogous to a dislocated meniscus.  
Moreover, there is clinical confirmation of record of pain 
and effusion into the joint, by way of the service discharge 
examination report, and the veteran's statements as to pain 
and swelling appear credible.  While the veteran does not 
have locking, in light of 38 C.F.R. § 4.21 and the benefit of 
the doubt doctrine, the Board believes that a 20 percent 
rating should be assigned pursuant to Diagnostic Code 5258.  
The findings are sufficiently characteristic to identify the 
disease and the disability therefrom, and the rating 
coincides with the impairment of function shown.  

The Board notes that additional compensation pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted, as 20 percent is 
the maximum schedular rating assignable under Diagnostic Code 
5258.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With respect to Fenderson, discussed in detail above, the 
effect of the February 1999 rating decision was to increase 
the rating assigned to veteran's right knee disability rating 
to 10 percent from the earliest point possible given his 
dates of service and date of claim, see 38 C.F.R. § 3.400 
(1998).  The Board notes that the 20 percent level of 
disability which is now present appears to have been present 
since service discharge, based upon the service discharge 
examination report.  Therefore, the 20 percent rating shall 
be effective from September 1, 1996.  See 38 C.F.R. § 3.400 
and Fenderson.

Accordingly, for the reasons and bases discussed above, the 
Board concludes that a 20 percent rating is warranted for the 
veteran's service-connected right knee disability.  To that 
extent, the appeal is granted.

Entitlement to an increased rating for low back disability

Factual background

Service medical records reveal an assessment of mechanical 
low back pain in June 1996.  On service discharge examination 
in July 1996, the veteran reported a history of recurrent low 
back pain.  Clinically, the veteran's back had a full range 
of motion and it was nontender.

On VA examination in October 1996, the veteran complained of 
back pain in the morning which would be relieved by getting 
up and walking around.  Clinically, the lumbosacral spine 
exhibited no tenderness or spasm.  Flexion was to 90 degrees, 
extension was to 24 degrees, and lateral bending was to 32 
degrees to the right side and to 28 degrees to the left side.  
There was no sensory or motor loss in the legs and feet.  
X-rays were normal.  The diagnosis was history of backache.

On VA fee-basis examination in June 1998, the veteran 
reported intermittent low back pain and denied any leg pain.  
He stated that the back pain could occur every other month 
and that it lasted for up to a day.  Over the last couple of 
years, he had taken off three to four days from work because 
of back pain.  Clinically, his gait was normal and he was 
able to walk on his heels and toes.  His back was nontender, 
with a full range of motion, the measurements being forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
bending to 30 degrees bilaterally, and lateral rotation to 30 
degrees bilaterally.  In September 1997, the RO advised the 
veteran that the normal range of motion for the spine was 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  The impression was mild chronic low back pain.  
Exercises were recommended.  X-rays of the lower back were 
reviewed and were unremarkable.

On VA fee-basis neurology examination in June 1998, 
clinically, the veteran had normal strength, fine movements, 
and gait.

Pertinent law and regulations

When limitation of motion in the lumbar spine is shown to be 
severe, a 40 percent evaluation is assigned.  If limitation 
of motion in the lumbar spine is moderate, a 20 percent 
evaluation is assigned.  For slight limitation of motion in 
the lumbar spine, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Word such as  "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 .F.R. § 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA 
examiners or others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Analysis

Based upon the ranges of motion which have been reported 
clinically and the  normal range of motion for the low back, 
which the RO has previously provided to the veteran, the 
Board concludes that slight limitation of motion of the 
lumbar spine is present.  The range of motion which was 
present in June 1998 was slightly less than what is 
considered normal for VA rating purposes.  In this case, the 
ranges of motion reported constitute slight limitation of 
motion within the meaning of the rating schedule.

The Court has stated that pain may be the basis for an 
increased rating when a disability is rated based upon 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the medical evidence 
does not contain evidence of any limitation of function due 
to pain.  In addition, there is no clinical evidence of 
weakness, atrophy, muscle spasm, tenderness, gait impairment 
or the like.  Accordingly, the assignment of a disability 
rating in excess of 10 percent under 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.

For the reasons and bases expressed above, the Board 
concludes that a 10 percent rating is granted for the 
disability at issue, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, based on slight limitation of motion of 
the lumbar spine.  The effective date for this rating shall 
be September 1, 1996, the day after service discharge, as 
slight limitation of motion was shown contemporaneous to this 
date, as reflected by the October 1996 VA examination report, 
and continues, as reflected by the June 1998 VA fee-basis 
orthopedic examination report.  See 38 C.F.R. § 3.400 and 
Fenderson.

Entitlement to an increased (compensable) rating for left 
(minor) shoulder disability

Factual background

On service discharge examination in July 1996, the veteran 
had grinding with movement of his left shoulder and a full 
range of motion.

On VA examination in October 1996, the veteran reported that 
a tent pole landed on his left shoulder during service, and 
that his left shoulder continued to pop since then.  
Clinically, left shoulder internal and external rotation were 
to 90 degrees, and abduction was to 116 degrees as compared 
to 136 degrees for the right shoulder.  X-rays of the left 
shoulder were negative.  The diagnosis was residual left 
shoulder injury.

On VA fee-basis neurology examination in June 1998, 
clinically, the veteran had normal strength and fine 
movements.  On VA fee-basis orthopedic examination in June 
1998, the veteran reported grinding and popping sensations in 
his left shoulder, with a slight loss of motion at times.  
The veteran indicated that the left shoulder did not bother 
him much currently.  Clinically, the left shoulder was 
nontender.  There was crepitus with movement of the shoulder.  
Apprehension and supraspinatus tests were normal, as was an 
impingement sign.  Range of motion was flexion to 170 
degrees, extension to 50 degrees, abduction to 170 degrees, 
adduction to 45 degrees, internal rotation to 80 degrees, and 
external rotation to 70 degrees.  Motor exam was intact in 
the upper extremities, including in the muscle flexors and 
abductors and in the internal and external rotators.  X-rays 
of the left shoulder were unremarkable.  The impression was 
left shoulder chronic strain, with early degenerative signs.  
The orthopedist further commented that the veteran's symptoms 
were "very mild".

Relevant law and regulations

The veteran's left shoulder disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides that 
limitation of motion of the major arm at the shoulder level 
warrants a 20 percent rating.  There is no lower rating.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.

The veteran has also been said to have early degenerative 
changes.  Degenerative arthritis is rated based upon 
limitation of motion of joints affected.  Arthritis 
established by X-ray findings will be rated based upon 
limitation of motion, with a 10 percent rating to be assigned 
if there is otherwise a noncompensable degree of limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


Analysis

In this case, the veteran does not meet or nearly approximate 
the criteria for a 20 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201, as motion of his 
left arm is possible well beyond the shoulder level, as 
reflected by the reports of flexion to 170 degrees and of 
abduction to 116 and 170 degrees.

The Board has attempted to identify any other Diagnostic 
Codes which would be potentially applicable and permit a 
compensable rating, and so will discuss the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003, since early 
degenerative signs have been reported.  The Board notes that 
normally, under Diagnostic Code 5003, arthritis is rated 
based upon limitation of motion under pertinent Diagnostic 
Codes (i.e. Diagnostic Code 5201).  In this case, doing so 
results in a noncompensable rating since there is no 
limitation of motion.  Moreover, there is no X-ray evidence 
of arthritis.  X-rays are negative.  As a result, a 
compensable rating under the rating schedule is not in order.  

The clinical findings must next be analyzed in light of 
38 C.F.R. §§ 4.40 and 4.45 to determine whether such 
provisions permit a compensable rating under the 
circumstances.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(indicates that pain may be the basis for an increased rating 
for an orthopedic disability, regardless of whether or not 
orthopedic disability Diagnostic Code criteria are met).  In 
this case, while the veteran has reported pain, the clinical 
findings are not supportive of a compensable degree of 
impairment of function being caused thereby.  There is no 
atrophy, incoordination, muscle spasm, weakness, or the like 
shown by the clinical evidence to support the conclusion that 
there is a compensable degree of functional impairment due to 
pain.  38 C.F.R. §§ 4.40 and 4.45.  As described in the 
factual background section above, the most recent medical 
evidence indicated that the veteran's service-connected left 
shoulder symptoms were "very mild".

In light of the above, a compensable rating is not warranted, 
since the preponderance of the evidence is against the claim.

Entitlement to an increased (compensable) rating for 
residuals of a head injury

The veteran's head injury residuals, as rated by the RO, 
encompass only a bump on his head.  The veteran in essence 
contends that memory loss is also a residual of his head 
injury.

Factual background

On service discharge examination in July 1996, the veteran 
reported that he had sustained a bump on his head from a head 
injury.  Clinically, he was normal.  

On VA examination in October 1996, the veteran reported that 
in 1978, he hit the back of his head on an armored personnel 
carrier and sustained a contusion.  He was dazed for a few 
seconds.  He currently denied headaches as a symptom, and 
stated that he had swelling on the scalp and that it was 
sensitive to touch.  Clinically, there was a two centimeter, 
round, firm swelling in the parieto-occipital region in the 
midline, and it was nontender.  Neurological examination was 
normal.  The diagnosis was residual head injury.  

On VA fee-basis neurology examination in June 1998, the 
neurologist noted a request that he examine the veteran to 
determine whether he had neurological problems due to his 
1978 head injury.  The veteran reported that at the time of 
the injury, he did not lose consciousness, but that he did 
see stars.  The veteran also reported that he had noticed 
memory problems since serving in Desert Storm in 1992.  His 
chief complaint was of memory problems.  On examination, 
there was a lump at the vertex.  After clinical examination, 
the neurologist was unsure whether the veteran had any 
neurologic problem due to the 1978 head injury, as he did not 
detect any significant deficits on his clinical evaluation.  
Further testing was recommended.

In August 1998, a VA fee-basis CT scan of the head was 
obtained.  It was normal.  In February 1999, the physician 
who conducted the June 1998 VA fee-basis neurology 
examination reviewed the CT Scan report as well as other 
laboratory results which had been obtained and indicated that 
they did not show significant abnormalities.  The neurologist 
indicated that there was no definite neurological disorder, 
given the absence of significant abnormalities shown on CT 
scan of the brain and given the laboratory test results and 
in the absence of significant cognitive problems on 
neurological testing in June 1998.  He opined that it was 
unlikely that the veteran developed significant brain injury 
from his head injury in 1978.

Pertinent law and regulations

Disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight, and a 10 percent 
rating when they are moderate and disfiguring.  A severe scar 
warrants a 30 percent evaluation, especially if it produces a 
marked or unsightly deformity of the eyelid, lip, or auricle.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1998); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994). However, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Analysis

The RO has decided that the veteran's service-connected 
residual swelling from a head injury is most appropriately 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 
Diagnostic Code 7800, a slight scar is not compensable.  A 
moderate, disfiguring scar warrants a 10 percent rating.  

In the Board's judgment, the bump on the back of the 
veteran's head is not a disfiguring scar, since it is in the 
upper, back, middle part of his head (midline 
parieto-occipital), and it is small, being only two 
centimeters in diameter.  The veteran has not complained of 
other people noticing it.  Thus, it appears to be slight in 
nature and not disfiguring.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
require that a scar be tender and painful on objective 
demonstration in order for a compensable rating to be 
assigned.  The Board notes that the veteran indicated that 
his bump was sensitive at the time of the VA examination in 
October 1996.  However, clinically, there was no tenderness 
or indication of pain present on examination.  The rating 
schedule calls for tenderness and pain to be present on 
objective demonstration in order for a 10 percent rating to 
be assigned.  The veteran has not met his burden of proof by 
demonstrating tenderness and pain on objective demonstration.  
As such, a compensable rating pursuant to Diagnostic Code 
7804 is not warranted.

While the veteran was evaluated to determine whether the head 
injury residuals include memory problems, testing by the 
neurologist did not reveal any significant deficit, and the 
neurologist did not believe that the veteran sustained any 
significant brain injury as a result of his 1978 head injury.  
Since it is not shown that service-connected head injury 
residuals include anything other than the bump, rating under 
other Diagnostic Codes is not appropriate.  

The Board notes that the veteran asserts that he has memory 
problems due to his head injury, and that he also asserts 
that he started noticing it since service in Desert Storm in 
1992.  As a layperson, however, his opinion as to etiology is 
of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  


Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability with tympanic membrane 
perforations

Factual background

The veteran's service medical records show treatment for 
sensorineural hearing loss and tympanic membrane perforation.  
On service discharge examination in July 1996, there was 
scarring of the tympanic membranes.

Service department audiology evaluation in July 1996 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
70
38
LEFT
15
20
20
40
24

On VA examination in October 1996, the veteran reported 
perforating his eardrums in 1977 when he was close to two 
cannons that were fired.  He stated that he currently was not 
able to hear if there was background noise, and he was 
wearing a hearing aid in the left ear.  Clinically, there was 
scarring of the right tympanic membrane, and the left 
tympanic membrane was partly blocked by soft tissue swelling.  
The visible part of the tympanic membrane was normal.  The 
diagnoses were perforation of both tympanic membranes and 
hearing loss.

On VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
20
40
23
LEFT
15
15
35
70
34

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 percent in the left ear.

Analysis

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Using the worst of the hearing test results 
from the audiometry testing that was performed on service 
discharge examination and at the time of the VA audiology 
evaluation, the veteran's service-connected right ear hearing 
loss equates with a Level II hearing loss per 38 C.F.R. § 
4.87, Table VI, since its puretone threshold average is no 
worse than 38 decibels and its speech recognition is 86 
percent.  The veteran's service-connected left ear hearing 
loss as shown by the audiometric evidence of record equates 
with a Level III hearing loss per 38 C.F.R. § 4.87, Table VI, 
since its puretone threshold average is no worse than 34 
decibels and its speech recognition is 82 percent.  See 
38 C.F.R. § 4.87, Table VI.  In light of this, per 38 C.F.R. 
§ 4.87, Table VII, a noncompensable evaluation is assigned 
under Diagnostic Code 6100.  See 38 C.F.R. § 4.87, Table VII.

In short, the objective clinical evidence of record does not 
support a compensable schedular evaluation for the veteran's 
service-connected bilateral hearing loss disability with 
tympanic membrane perforations.  The preponderance of the 
evidence is against the veteran's claim.

The veteran has in essence contended that he experiences 
problems with his hearing which affect certain aspects of his 
daily life.  The Board has no reason to doubt the veteran's 
statements.  Indeed, the audiological testing reported above 
makes it clear that the veteran has some hearing loss.  
However, the amount of hearing loss which has been clinically 
identified does not warrant a compensable rating under the 
rating schedule.  The Board is obligated to adhere to VA 
regulations, including the rating schedule.
The Board additionally notes that in the Introduction to this 
decision the matter of an extraschedular rating has been 
referred to the RO for initial consideration.  Pursuant to 
Bagwell and Floyd, the Board is precluded from considering an 
extraschedular rating in the first instance.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a left knee disability is denied.

A 20 percent schedular rating for a postoperative right knee 
disability is granted, effective from September 1, 1996, 
subject to VA law and regulations governing the payment of 
monetary benefits.

A 10 percent schedular rating for low back disability is 
granted, effective from September 1, 1996, subject to VA law 
and regulations governing the payment of monetary benefits.

An increased (compensable) schedular rating for left (minor) 
shoulder disability is denied.

An increased (compensable) schedular rating for residual 
swelling from a head injury is denied.

An increased (compensable) schedular rating for bilateral 
hearing loss disability with tympanic membrane perforations 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Pursuant to 38 C.F.R. § 3.400 (1998), when a compensation claim is filed within a year of service 
discharge, the effective date of an award and evaluation based on that claim is the day following service 
discharge.

